 

Case 19-19827-AJC Doc/7 Filed

UNITED STATES BANKRUPTCY COURT, SOU'

www.fisb.uscourts.2
CHAPTER 13 PLAN (Individual Ad

   

 

 

 

 

 

[ea] Original Plan
| Amended Plan (Indi
L ] Modified Plan (Indi¢
DEBTOR: Katiuska Buergo Horruitiner JOINT DEBTOR:
SS#: xxx-xx- 8829 SS#: XXX-xx-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial

and modified plans shall be served upon all creditors 4
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2
filing the chapter 13 petition or within 30 days of entr}

To Creditors: Your rights may be affected by this plan. You must fil

be reduced, modified or eliminated.

To All Parties:
box on each line listed below in this section to state w

07/24/19 Page i1of3

THERN DISTRICT OF FLORIDA

¥

justment of Debts)

cate Ist, 2nd, etc. Amended, if applicable)

ate Ist, 2nd, etc. Modified, if applicable)

CASE NO.: 19-19827-AJC

rulings may not be confirmable. All plans, amended plans

nd a certificate of service filed with the Clerk pursuant to
Debtor(s) must commence plan payments within 30 days of

y of the order converting the case to chapter 13.

e a timely proof of claim in order to be paid. Your claim may

The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
hether the plan includes any of the following:

 

 

 

 

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a .
partial payment or no payment at all to the secured creditor [_] Included [m] Not included
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security intérest, set [1] Included [lm] Not included
out in Section III
Nonstandard provisions, set out in Section VIII [-] Included [mi] Not included
I. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S) ATTORNEY'S FEE
A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:
1. $1,737.87 formonths 1 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [7] NONE [7] PRO BONO
Total Fees: $3650.00 Total Paid: $850.00 Balance Due: $2800.00
Payable $350.00 /month (Months 1 to 8 )
Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00 + $150.00 (Costs) = $3,650.00
Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Il. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [7] NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on R

,eal or Personal Property:

 

1. Creditor: Specialized Loan Servicing/SLS

 

Address: 8742 Lucent Blvd
Highlands Ranch, CO

Arrearage/ Payoff on Petition Da

Regular Payment (Maintain)

80129
Last 4 Digits of Arrears Payment (Cure)
Account No.: 4658 Arrears Payment (Cure)
Other:

 

 

fe $20,000.00
$1,153.48 ‘month (Months 1 to 60 _)
$60.60 ‘month (Months 1 to 8 )
$375.30 ‘month (Months 9 to 60 )

 

 

LF-31 (rev. 10/3/17) Page | of 3

 

 

 

 
IV.

VI.

Vil.

VHL.

LF-31 (rev. 10/3/17)

Case 19-19827-AJC Doc/7 Filed

Debtor(s): Katiusk

D7/24/19 Page 2 of 3

a Buergo Horruitiner Case number: 19-19827-AJC

 

[mi] Real Property
[m|Principal Residence [m]Escr
[Other Real Property [|The
Address of Collateral:

[_] Personal Property/Vehicle

 

Description of Collateral:

11835 SW 190th Ter
Miami, FL 33177

debtor(s) will pay [_ ]taxes

Check one below for Real Property:

w is included in the regular payments

[_Jinsurance directly

 

 

B.

Cc.
D.

VALUATION OF COLLATERAL: [i] NONE

LIEN AVOIDANCE [a] NONE

SURRENDER OF COLLATERAL: Secured claims filed by any
distribution fom the Chapter 13 Trustee.

[a] NONE
DIRECT PAYMENTS: Secured claims filed by any creditor grante
fom the Chapter 13 Trustee.
[] NONE

{™] The debtor(s) elect to make payments directly to each secured ¢
confirmation of this plan the automatic stay be terminated in re
codebtor(s) as to these creditors. Nothing herein is intended to t

Last 4 Digits of Account No. D
1101 2

Name of Creditor
Vehicle Solutions

reditor granted stay relief in this section shall not receive a

d stay relief in this section shall not receive a distribution

reditor listed below. The debtor(s) request that upon
m as to the debtor(s) and in rem and in personam as to any
erminate or abrogate the debtor(s)' state law contract rights.

escription of Collateral (Address, Vehicle, etc.)
017 Mercedes Benz CLA250

 

Westlake Financial Services 1630 2

016 Ford Transit

 

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in |
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATI
B. INTERNAL REVENUE SERVICE: [i] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [ii] NONE

D. OTHER: [ii] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS
$35.30

A. Pay /month (M

Pro rata dividend will be calculated by the Trustee upon review of

1 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
‘ORNEY'S FEE: [ii] NONE

onths 9 to 60 )

filed claims after bar date.

B. [] If checked, the Debtor(s) will amend/modify to pay 100% to alll allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [gi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority

creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this

section shall not receive a distribution from the Chapter 13 Trustee.
{g@| NONE

INCOME TAX RETURNS AND REFUNDS: [7] NONE
[i] The debtor(s) is hereby advised that the chapter 13 trustee has r

equested that the debtor(s) comply with 521(f) 1-4 on an

annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the

Trustee with their filed tax returns is on or before May 15 of ea

provide the trustee (but not file with the Court) with verification

h year the case is pending and that the debtor(s) shall
of their disposable income if their gross household income

increases by more than 3% over the previous year’s income. [Miami cases]

NON-STANDARD PLAN PROVISIONS [i] NONE

Page 2 of 3

 

 
Case 19-19827-AJC Doc7 Filed 07/24/19 Page 3 of 3

rdgrenry OF THE ESTATE WILL VEST IN THE DEB

I declare that thé foregoing chapter 13 plan is true and correct under penalty of
f

Katiuska Buergo Horruitiner

 

Debtor(s): Katiuska Buergo Horruitiner

Debtor 07/24/2019
Date

 

Attorney with permission to sign on
Debtor(s) behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not rep

Date

Case number: 19-19827-AJC

TOR(S) UPON PLAN CONFIRMATION.

perjury.

Joint Debtor
Date

resented by counsel, certifies that the wording and

order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VUI.

LF-3] (rev. 10/3/17)

Page 3 of 3

 
